Citation Nr: 0844547	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  07-18 531 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for a paranoid 
schizophrenia disability and, if so, whether the reopened 
claim should be granted.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for headache disability 
and, if so, whether the reopened claim should be granted.


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1980 to February 
1982.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

In the October 2005 rating decision, the RO found no new and 
material evidence to reopen the veteran's claims.  In a June 
2008 Supplemental Statement of the Case, the RO found new and 
material evidence to reopen the veteran's paranoid 
schizophrenia claim, and adjudicated the claim on the merits.  
Despite the determination reached by the RO, the Board must 
find new and material evidence in order to establish its 
jurisdiction to review the merits of a previously denied 
claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); 
Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see 
also VAOPGCPREC 05-92.

As will be explained, the Board is reopening the claims for 
service connection for paranoid schizophrenia and headaches 
based upon receipt of new and material evidence.  
The reopened claims are addressed in the remand that follows 
the order section of this decision.


FINDINGS OF FACT

1.  In an unappealed February 2001 rating decision, the 
originating agency confirmed a previous denial of a claim for 
service connection for schizophrenia, and denied a claim for 
service connection for headaches.

2.  The evidence received since the February 2001 rating 
decision includes evidence that relates to an unestablished 
fact necessary to substantiate the paranoid schizophrenia and 
headache disability claims, is not duplicative or cumulative 
of the evidence previously of record, and is sufficient to 
raise a reasonable possibility of substantiating the claims.

CONCLUSION OF LAW

New and material evidence has been received to reopen claims 
for service connection for paranoid schizophrenia and 
headache disabilities.  38 U.S.C.A. § 5108 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in the claimant's possession.  

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

Specific to requests to reopen, the veteran must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  VA has 
adequately advised the appellant of the basis of the previous 
denial.  A May 2005 letter clearly explained what new and 
material evidence was, and also explained that the evidence 
must relate to establishing a basis to link the veteran's low 
back disorder with any injury or illness suffered while in 
service.  

As the Board is remanding the claim for service connection 
for psychiatric and headache disorders, further discussion 
regarding compliance with the VCAA is unnecessary at this 
point.  In this decision, the Board is reopening the 
previously denied claim, and accordingly, assuming without 
deciding that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  


Legal Criteria for Claims to Reopen

Generally, a claim which has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed. 38 
U.S.C.A. § 7105(c) (West 2002).  The exception to this rule 
is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted 
to agency decision makers. Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of evidence is 
presumed unless the evidence is inherently incredible or 
consists of statements that are beyond the competence of the 
person or persons making them.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 
429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).


Analysis

Paranoid Schizophrenia Disability

Service connection for schizophrenia was first denied in an 
unappealed rating decision of March 1995.  In an unappealed 
February 2001 rating decision, the originating agency 
conducted a de novo review of the veteran's claim, but found 
that the evidence still did not show that the veteran's 
disability was incurred in or caused by active duty service.

The evidence received since February 2001 includes a June 
2007 letter from a VA psychiatrist stating that the veteran 
has suffered from schizophrenia since military service.  In 
support of his opinion, the VA psychiatrist noted the 
veteran's reports of having "pressure in his head" in 
service, and wrote that the resultant life-disarray has 
affected the veteran ever since.

The medical evidence received since the February 2001 rating 
decision is new because it contains an opinion stating the 
veteran's paranoid schizophrenia has been chronic since 
military service, a fact not established by the evidence 
previously of record.  Moreover, the Board finds that the new 
evidence is sufficient to establish a reasonable possibility 
of substantiating the claim given the fact that the author of 
positive nexus opinion is a competent medical professional 
who are familiar with the history of the veteran's 
disability.  The June 2007 opinion of the VA psychologist is 
significant because he indicated some review of the veteran's 
history.  Accordingly, new and material evidence has been 
presented to reopen this claim.

Headache Disability

Service connection for a headache disability was first denied 
in an unappealed rating decision of February 2001, wherein 
the RO determined that the veteran's in-service headaches 
were acute and transitory, and that the current evidence did 
not support a finding that the veteran had chronic headaches 
attributable to active duty.

The evidence received since February 2001 includes April 2005 
and August 2006 letters from private physician P.M., Jr., 
M.D.  In these letters the physician states that the 
headaches for which the veteran was treated from 1982 to 1984 
were the same type of headache described in service treatment 
records.

The medical evidence received since the February 2001 rating 
decision is new because it contains an opinion stating the 
veteran headaches were chronic following military service, a 
fact not established by the evidence previously of record.  
Moreover, even though Dr. M states "I have a vague 
recollection of seeing him for headaches" the Board finds 
that the new evidence is sufficient to establish a reasonable 
possibility of substantiating the claim given the fact that 
the author of this positive opinion is a competent medical 
professional who had at least some familiarity with the 
history of the veteran's disability.  Accordingly, new and 
material evidence has been presented to reopen this claim.





ORDER

New and material evidence having been received; the claim of 
entitlement to service connection for a paranoid 
schizophrenia disability is reopened.

New and material evidence having been received; the claim of 
entitlement to service connection for a headache disability 
is reopened.


REMAND

In view of the above determination that the veteran's claims 
of service connection for paranoid schizophrenia and headache 
disabilities are reopened, the RO, consistent with the 
principles set forth in Bernard v. Brown, 4 Vet. App. 384 
(1993), must be provided an opportunity to further develop 
the record and conduct a de novo review of the reopened 
claims, based on the evidence in its entirety.  The Board has 
reviewed the record and finds that additional development of 
the evidence is warranted.

The veteran's paranoid schizophrenia disability claim is 
supported by a June 2007 opinion from a VA psychiatrist.  The 
psychiatrist wrote that the veteran has suffered from 
schizophrenia since military service.  He indicated some 
understanding of service medical records, noting the 
veteran's reports of "pressure in his head."  However, it 
does not appear that the June 2007 psychiatrist had access to 
the claims file, which would include Social Security 
Administration disability determination records noting an 
onset of psychiatric symptoms in 1988, and indication that 
the veteran's psychiatric disability began in December 1992.

With respect to the veteran's headache claim, the veteran has 
complained of persistent or recurrent symptoms of a headache 
disability in the post-service period.  Somewhat recently, 
frequent headaches were noted in VA outpatient records from 
July 2004.  However, despite the veteran's ongoing 
complaints, VA medical records do not show an established 
diagnosis for this claimed disability.  Regarding etiology, 
favorable letters from P.M., Jr., M.D., also support the 
veteran's contention that his disability has been chronic 
since service separation.  Again, however, the record does 
not indicate that the private physician had access to the 
veteran's claims file, which does not show a headache 
disability or complaints of such symptoms in records 
including those prior to July 1993 private mental health 
notes.

Consequently, the Board concludes that a remand is necessary 
in order to accord the veteran a VA examination or 
examinations, which include a review of the claims file for 
the veteran's pertinent medical and other history, to address 
the nature and etiology of his paranoid schizophrenia and 
headache disabilities.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4); see also Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991) (When the medical evidence of record is 
insufficient, in the opinion of the Board, or of doubtful 
weight or credibility, the Board must supplement the record 
by seeking an advisory opinion, ordering a medical 
examination, or citing recognized medical treatises that 
clearly support its ultimate conclusions.).

With respect to both issues on appeal, the veteran's 
Department of Defense Form 214 notes that he was separated on 
the basis of some information contained in temporary records 
and his own affidavit.  Of note, service treatment records do 
not include a separation examination.  As the veteran is 
essentially contending that his claimed disabilities have 
been present since active duty and the veteran's complaints 
are noted in medical evidence to suggest that mental stress 
and headaches were part of the reason for the veteran's 
service separation, the RO should make attempts to obtain and 
veteran's Official Military Personnel File (OMPF) and/or 
Military Personnel Record Jacket (MPRJ) to ascertain if 
either of the veteran's claimed disabilities led to his 
discharge from service.  Generally, the OMPF/MPRJ contains 
copies of any physical profiles and medical board 
proceedings.

Finally, the veteran has received VA outpatient and mental 
health treatment as recently as September 2005.  Ongoing 
medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).



Accordingly, the case is REMANDED to the RO or Appeals 
Management Center (AMC) in Washington, DC, for the following 
action:

1.  The RO or AMC should contact the 
National Personnel Records Center (NPRC) 
and make an attempt to obtain the 
veteran's Official Military Personnel File 
(OMPF) and/or Military Personnel Record 
Jacket (MPRJ), if available.

2.  The RO or AMC should obtain a copy of 
any pertinent VA outpatient records for 
the period since September 2005, to 
include records of treatment from the VA 
Clinic in Greenville, SC.  If the veteran 
identifies any other pertinent medical 
records that have not been obtained, the 
RO or the AMC should undertake appropriate 
development to obtain a copy of those 
records.  If the RO or the AMC is 
unsuccessful in its efforts to obtain any 
such evidence, it should so inform the 
veteran and his representative and request 
them to submit the outstanding evidence.

3.  Then, the veteran should be afforded a 
VA examinations by a psychiatrist and a 
neurologist to determine the nature and 
etiology of the veteran's paranoid 
schizophrenia and headache disabilities.  
The claims folder must be made available 
to and reviewed by each examiner.  Any 
indicated tests and studies should be 
performed.

(a) Based upon the examination results and 
the claims folder review, the psychiatrist 
should provide an opinion as to whether it 
is as least as likely as not that the 
veteran's paranoid schizophrenia had its 
onset in or is otherwise related to his 
period of military service.

(b) The neurologist should provide an 
opinion as to whether it is as least as 
likely as not that the veteran's headaches 
disability had its onset in or is 
otherwise related to his period of 
military service.

The rationale for all opinions expressed 
should be provided.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the veteran's claims.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the veteran 
and his representative should be provided 
a Supplemental Statement of the Case and 
afforded the requisite opportunity to 
respond before the case is returned to the 
Board.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


